     Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 1 of 118 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CENTRUST BANK, N.A.,                      )
                                          )
                        Plaintiff,        )
                                          )
            v.                            )              21 cv 2576
                                          )
RUBEN YBARRA, YRY HOLDINGS, LLC, and )
BOULDER HILL APARTMENTS, LLC,             )
                                          )
                        Defendants.       )
__________________________________________)

                                         COMPLAINT

       Plaintiff, Centrust Bank, N.A. (“Centrust”), for its Complaint against Defendants Ruben

Ybarra (“Ybarra”), YRY Holdings, LLC, a Delaware limited liability company (“YRY”), and

Boulder Hill Apartments, LLC, an Illinois limited liability company (“BHA”), states as follows:

                                     NATURE OF THE CASE

       1.      Ybarra is an individual with a long history of using straw companies to defraud and

harass Centrust. Ybarra has used straw companies to fraudulently obtain loans from Centrust; he

has used straw companies to avoid repaying his debts to Centrust; and he has used straw companies

to harass and threaten Centrust with frivolous litigation. Centrust commenced this case to: (a)

protect itself from the frivolous threats of Ybarra’s straw companies; and (b) recover damages

from Ybarra and his straw companies for their past litigation abuses.

       2.      From 2006 to 2008, Ybarra was employed by Centrust as a Vice President and loan

officer. During his tenure, Ybarra repeatedly used straw entities to conceal his ownership and

control over Centrust borrowers. Ybarra even acted as Centrust’s loan officer for such loans

without revealing his control over the borrowers. In addition, Ybarra received bribes, made
     Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 2 of 118 PageID #:2




undisclosed personal loans to Centrust’s borrowers, and released Centrust’s collateral without the

bank’s knowledge or consent.

       3.      Eventually, the Office of the Comptroller of Currency (the “OCC”) discovered

Ybarra’s illegal activities and commenced enforcement proceedings against him pursuant to 12

U.S.C. § 1818. To avoid prosecution by the OCC, Ybarra agreed to a consent order that barred

him from the banking industry and required him to make restitution to Centrust.

       4.      Predictably, Ybarra and his companies also defaulted on the loans Centrust made

to them. In 2010, Centrust sued Ybarra to collect the debts. In that litigation, Centrust was

awarded judgments totaling more than $2.6 million. Ybarra has never satisfied the judgments.

       5.      Instead, Ybarra created an asset protection plan to shield his assets from Centrust.

The plan was apparently implemented in 2011 – shortly after Centrust’s judgments were entered

against Ybarra. Pursuant to his asset protection plan, Ybarra uses straw companies to retain de

facto ownership and control over a wide variety of assets, including several apartments located in

Montgomery, Illinois. Centrust was informed of Ybarra’s asset protection plan by one of Ybarra’s

former business associates. Centrust also obtained confirmation of Ybarra’s asset protection plan

through post-judgment discovery proceedings.

       6.      Among other things, Centrust discovered:

               a.     The Montgomery apartments were transferred to BHA for less than $100;

               b.     BHA is 100% owned and controlled by YRY;

               c.     YRY is managed by Ybarra; and

               d.     Ybarra owns, directly or indirectly, an interest of 100% in YRY’s profits,
                      losses, or capital.

       7.      Based on the information it discovered, Centrust’s attorneys reasonably concluded

Ybarra was using YRY and BHA as his alter egos to unjustly shield the Montgomery apartments


                                                2
     Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 3 of 118 PageID #:3




from Centrust’s collection efforts.       Centrust’s attorneys also reasonably concluded the

Montgomery apartments were transferred to BHA with the intent to hinder, delay, or defraud

Centrust.

       8.      As a result, Centrust’s attorneys tried to attach the Montgomery apartments in post-

judgment proceedings before the state court. Centrust believes the attachment proceedings would

have been successful if they had been completed, but unfortunately, the attachment proceedings

were never completed. Before it could complete the attachment proceedings, Centrust sold its

judgments against Ybarra to ABS Lincolnwood, LLC (“ABS”). Shortly thereafter, ABS sold the

judgments to PTCV Development, LLC (“PTCV”) and PTCV eventually withdrew the attachment

proceedings.

       9.      So, in the end, Ybarra’s asset protection plan worked, but Ybarra is still not

satisfied. Now he wants to use his straw companies to punish Centrust for having the audacity to

challenge his plan. For the better part of a year, Ybarra has been using YRY and BHA to threaten

Centrust with a malicious prosecution suit regarding the state-court attachment proceedings. The

constant threats from Ybarra’s straw companies have forced Centrust to notify its insurer of a

potential claim. They have also caused Centrust to incur substantial attorneys’ fees and costs.

       10.     To add insult to injury, Ybarra also used his straw companies to extend the state-

court attachment proceedings for his own ulterior motives. Specifically, upon information and

belief, Ybarra secretly created PTCV to acquire the judgments Centrust sold to ABS. Then, upon

information and belief, Ybarra had PTCV, YRY, and BHA pose as adversaries in the state-court

proceedings to: (a) prolong the proceedings; (b) use the proceedings as a discovery vehicle for his

anticipated malicious-prosecution suit; and (c) engineer a resolution of the state-court proceedings

that would bolster his anticipated malicious-prosecution suit.



                                                 3
     Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 4 of 118 PageID #:4




       11.     In the end, Ybarra’s efforts to defraud the state court were only partially successful.

He did manage to prolong the state-court proceedings long enough to issue several abusive

discovery requests to Centrust and others, but the bizarre, non-adversarial behavior of Ybarra’s

straw companies eventually aroused the state court’s suspicions, prompting the state court to

authorize an investigation of their apparent collusion. The prospect of an investigation promptly

ended the attachment proceedings. Faced with an investigation, Ybarra’s straw companies simply

sought leave to drop the attachment proceedings and retreated from the state court.

       12.     In this case, Centrust is seeking to end Ybarra’s machinations once and for all.

Centrust is seeking a declaration that neither Ybarra nor his straw companies have any legitimate

claim against the bank for malicious prosecution or abuse of process. Centrust is also seeking to

recover damages from Ybarra and his straw companies for their own abuse of process in

connection with the state-court proceedings.

                                               PARTIES

       13.     Centrust is a national banking association. Centrust’s main office is located at 385

Waukegan Rd, Northbrook, Illinois 60062.

       14.     Ybarra is an individual that, upon information and belief, is domiciled in Texas.

Ybarra resides in Texas, and upon information and belief, intends to remain in Texas.

       15.     YRY is a Delaware limited liability company. Upon information and belief, YRY’s

members are all citizens of Texas either because they are individuals that resides in Texas with the

intent to remain, or because they are trusts with trustees that reside in Texas with the intent to

remain.

       16.     BHA is an Illinois limited liability company with only one member: YRY.




                                                  4
     Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 5 of 118 PageID #:5




                                           JURISDICTION

        17.     The Court has diversity jurisdiction over this action under 28 U.S.C. § 1332 because

the amount in controversy exceeds $75,000, exclusive of interest and costs, and the controversy is

between citizens of different states.

        18.     This Court has personal jurisdiction over Defendants because they have each

regularly conducted business in Illinois, they have each owned property in Illinois (either directly

or indirectly), and they were each involved in the transactions and events described below (which

occurred in Illinois).

                                        FACTUAL BACKGROUND

        A.      YBARRA’S MISCONDUCT AS A CENTRUST LOAN OFFICER

        19.     From 2006 to 2008, Ybarra was employed as a loan officer and Vice President by

Centrust.

        20.     In his capacity as a loan officer, Ybarra was required to evaluate, authorize, and/or

recommend the approval of loans that would be in Centrust’s best interests to make.

        21.     As a loan officer, Ybarra was also responsible for monitoring a portfolio of existing

Centrust loans for the purpose of making, authorizing, and/or recommending any necessary actions

or adjustments by the bank, such as loan extensions, modifications, or collection activities.

        22.     As a loan officer, Ybarra was prohibited from receiving any undisclosed personal

benefits from Centrust customers, such as bribes or kickbacks. He was also prohibited from having

any undisclosed personal business dealings with Centrust customers.

        23.     As a loan officer, Ybarra was required to disclose any material ownership interest

he held in Centrust’s customers or prospective customers.




                                                  5
     Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 6 of 118 PageID #:6




        24.     As a loan officer, Ybarra was required to place Centrust’s interests ahead of his

own when dealing with Centrust’s customers.          He was certainly prohibited from releasing

Centrust’s collateral without its knowledge or consent.

        25.     Unfortunately, Ybarra did not faithfully discharge his duties as a Centrust loan

officer. According to the OCC, Ybarra engaged in a pattern and practice of misconduct during his

tenure at Centrust which included personal dishonesty, breaches of fiduciary duties, unjust

enrichment, and flagrant disregard for banking laws. Ybarra’s misconduct caused Centrust to

suffer substantial losses.

        26.     In 2012, the OCC initiated an enforcement proceeding against Ybarra based on his

fraudulent activities (the “OCC Case”). The OCC Case culminated in the entry of a consent order

against Ybarra (the “Consent Order”) on January 22, 2013 which barred him from any future

involvement with an insured depository institution and required him to reimburse Centrust for

some of its losses. A true and correct copy of the Consent Order is attached hereto as Exhibit 1.

        27.     According to the Consent Order, Ybarra’s misconduct as a Centrust loan officer

included:

                a.      Receiving a bribe from a Centrust borrower in exchange for inducing the
                        bank to make an uncollectable loan to the borrower;

                b.      Receiving a bribe from a property seller in exchange for inducing Centrust
                        to finance the purchase of the seller’s property with an uncollectable loan;

                c.      Making several undisclosed high-interest, short-term loans to a Centrust
                        borrower with his own personal funds;

                d.      Employing a straw borrower to conceal from Centrust that he owned a
                        controlling interest in an entity that received a $1.4 million loan from the
                        bank;

                e.      Purchasing an undisclosed controlling interest in a company that had
                        received several loans from Centrust and acting as the loan officer for the
                        company both before and after his acquisition of the undisclosed controlling
                        interest;

                                                 6
     Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 7 of 118 PageID #:7




               f.     Purchasing an undisclosed controlling interest in a Centrust borrower and
                      thereafter acting as the bank’s loan officer with respect to several additional
                      loans the bank made to the borrower;

               g.     Recording a personal mortgage against a property that was already security
                      for a Centrust loan; and

               h.     Releasing Centrust’s mortgage in a property without its knowledge or
                      consent.

       B.      CENTRUST’S JUDGMENTS AGAINST YBARRA

       28.     During his tenure at Centrust, Ybarra also obtained loans (collectively, the “Loans”)

totaling more than $2.5 million from the bank for entities that he owned and controlled, including:

               a.     Loan 427. Loan number *****427 (“Loan 427”) was made to Fox Valley
                      II, a Series of Develco Investments, LLC, an Illinois limited liability
                      company (“Fox Valley II”). The loan was memorialized by a promissory
                      note dated August 31, 2009 for the principal amount of $659,652.63.
                      Ybarra personally guaranteed the loan. Ybarra was the sole member and
                      manager of Fox Valley II.

               b.     Loan 763. Loan number *****763 (“Loan 763”) was made to Higgins-
                      G&W, a Series of Develco Investments, LLC, an Illinois limited liability
                      company (“Higgins-G&W”). The loan was memorialized by a promissory
                      note dated October 25, 2007 for the principal amount of $380,000. Ybarra
                      personally guaranteed the loan. Ybarra was the sole member and manager
                      of Higgins-G&W.

               c.     Loan 766. Loan number *****766 (“Loan 766”) was made to Higgins-
                      AW, a Series of Develco Investments, LLC, an Illinois limited liability
                      company (“Higgins-AW”). The loan was memorialized by a promissory
                      note dated October 25, 2007 for the principal amount of $1,130,000. Ybarra
                      personally guaranteed the loan. Ybarra was the sole member and manager
                      of Higgins-AW.

               d.     Loan 769. Loan number *****769 (“Loan 769”) was made to Higgins-NP,
                      a Series of Develco Investments, LLC, an Illinois limited liability company
                      (“Higgins-NP”). The loan was memorialized by a promissory note dated
                      October 25, 2007 for the principal amount of $152,000. Ybarra personally
                      guaranteed the loan. Ybarra was the sole member and manager of Higgins-
                      NP.

               e.     Loan 826. Loan number *****826 (“Loan 826”) was made to Fox Valley
                      II. The loan was memorialized by a promissory note dated August 31, 2009



                                                 7
     Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 8 of 118 PageID #:8




                      for the principal amount of $199,998.97. Ybarra personally guaranteed the
                      loan. Ybarra was the sole member and manager of Fox Valley II.

       29.     Ybarra and his companies eventually defaulted on the Loans. As a result, Centrust

initiated several lawsuits (collectively, the “Collection Lawsuits”) against Ybarra in the Circuit

Court of Cook County, Illinois (the “Circuit Court”). In the Collection Lawsuits, the Circuit Court

entered judgments in favor of Centrust against Ybarra for more than $2.6 million (collectively, the

“Judgments”) as follows:

               a.     Case No. 50077. In Circuit Court case number 10-L-50077 (“Case Number
                      50077”), Centrust obtained a money judgment concerning Loan 766 against
                      Ybarra on January 28, 2010 for $1,142,414.88, plus costs.

               b.     Case No. 50078. In Circuit Court case number 10-L-50078 (“Case Number
                      50078”), Centrust obtained a money judgment concerning Loan 763 against
                      Ybarra on January 28, 2010 for $384,565.22, plus costs.

               c.     Case No. 50079. In Circuit Court case number 10-L-50079 (“Case Number
                      50079”), Centrust obtained a money judgment concerning Loan 769 against
                      Ybarra on January 28, 2010 for $154,275.77, plus costs.

               d.     Case No. 50286. In Circuit Court case number 10-L-50287 (“Case Number
                      50287”), Centrust obtained a money judgment concerning Loan 427 against
                      Ybarra on February 26, 2010 for $710,583.95, plus costs.

               e.     Case No. 50287. In Circuit Court case number 10-L-50287 (“Case Number
                      50287”), Centrust obtained a money judgment concerning Loan 826 against
                      Ybarra on February 26, 2010 for $216,135.04, plus costs.

       C.      CENTRUST’S AGREEMENT WITH CDR

       30.     In February 2012, the current management group, including, but not limited to,

James McMahon, were retained by Centrust.

       31.     After Centrust’s new management team took over, the Judgments remained

dormant and substantively unknown to them.

       32.     By the summer of 2015, the amount Ybarra owed to Centrust based on the

Judgments had increased to more than $3.3 million.


                                                8
     Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 9 of 118 PageID #:9




       33.     Given Ybarra’s prior history of employing straw entities and concealing his assets,

Centrust’s attorneys reasonably suspected Ybarra might be employing similar tactics to protect his

assets from Centrust.

       34.     In or about the summer of 2015, Centrust was approached by Bruce Teitelbaum

(“Teitelbaum”). Teitelbaum informed Centrust that: (a) Ybarra was his former business associate;

(b) Ybarra owed him money too; and (c) Ybarra was concealing his assets from his creditors.

Teitelbaum also indicated he was willing to retain an attorney at his own expense to represent

Centrust and himself in collection proceedings against Ybarra if Centrust would agree to share the

recovery with Teitelbaum.

       35.     Eventually, on or about August 18, 2015, Centrust and a corporation Teitelbaum

formed known as Cntrst Debt Recovery Corporation (“CDR”) entered into an Agreement of

Creditors (the “Agreement”) that gave CDR the authority to collect the Judgments on the bank’s

behalf. A true and correct copy of the Agreement is attached hereto as Exhibit 2.

       36.     Under the terms of the Agreement, CDR promised to openly share with Centrust

whatever information CDR possessed or acquired regarding the location of Ybarra’s assets. CDR

also agreed to retain and pay for lead counsel to jointly represent Centrust and CDR in all post-

judgment collection actions.

       37.     In exchange for CDR’s engagement of joint counsel for the parties, as well as

CDR’s agreement to openly share information with Centrust regarding Ybarra’s assets, Centrust

granted CDR the right to receive 70% of any amount recovered with respect to the Judgments after

it was reimbursed for legal expenses. Thus, Centrust retained only a minority stake (30%) in the

net amount, if any, recovered from Ybarra after CDR was reimbursed for legal expenses. Centrust

also forfeited the right to select its own counsel.



                                                      9
    Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 10 of 118 PageID #:10




        D.        YBARRA’S ASSET PROTECTION PLAN

        38.       Shortly after Centrust obtained the Judgments – in or about 2011 – Ybarra

surreptitiously created an elaborate asset protection plan designed to conceal and shield his assets

from creditors.

        39.       In connection with his plan, Ybarra created YRY to act as a holding company for

many (probably most) of his assets. YRY operated as a central vehicle in Ybarra’s asset protection

scheme. It was apparently designed to own and control most (perhaps all) of Ybarra’s business

ventures and investments.

        40.       Ybarra of course made himself manager of YRY, thereby vesting himself with

complete control over the management of YRY’s affairs. Ybarra also gave himself and his wife

100% beneficial ownership of YRY. Thus, YRY was 100% owned (directly or indirectly) and

controlled by Ybarra.

        41.       To further shield his assets, Ybarra also created several subsidiary entities that were

owned and controlled by him (indirectly through YRY).

        E.        BHA AND THE BOULDER HILL APARTMENTS

        42.       BHA is one of YRY’s subsidiaries that Ybarra created to shield his assets from his

creditors.    BHA is the record owner of several units in an apartment complex located in

Montgomery, Illinois commonly known as the Boulder Hill Apartments (the “Apartments”).

Through YRY and BHA, Ybarra indirectly owns and controls the Apartments.

        43.       YRY is the sole manager of BHA, thereby vesting Ybarra with complete de facto

control over the management of BHA’s affairs. YRY is also the sole member of BHA, which

means Ybarra and his wife beneficially own 100% of BHA.




                                                    10
    Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 11 of 118 PageID #:11




       44.       Upon information and belief, Teitelbaum also owned (directly or indirectly) some

membership interest in BHA which he transferred to YRY prior to entering into the Agreement

with Centrust.     Teitelbaum’s former affiliation with BHA presumably afforded him inside

information regarding how Ybarra uses BHA and YRY to conceal his assets.

       F.        MARKOFF’S POST-JUDGMENT PURSUIT OF THE APARTMENTS

       45.       Following Centrust’s execution of the Agreement, CDR engaged Markoff Law,

LLC (“Markoff”) to collect the Judgments and generally pursue collection activities against

Ybarra. In connection with its engagement, Markoff took a variety of steps to discover Ybarra’s

assets and collect the Judgments.

       46.       Among other things, Markoff instituted post-judgment proceedings against Ybarra

in the Collection Lawsuits by serving citations to discover assets upon Ybarra and others.

Eventually, Markoff was able to confirm Ybarra is the beneficial owner of the Apartments through

YRY and BHA.

       47.       For example, Markoff discovered YRY filed a tax return in which it indicated

Ybarra owns, directly or indirectly, an interest of 100% in YRY’s profits, losses, or capital. A true

and correct copy of the relevant excerpt from the tax return Markoff discovered is attached hereto

as Exhibit 3.

       48.       Markoff also discovered BHA’s Operating Agreement, which indicates YRY is

BHA’s sole member and manager. A true and correct copy of BHA’s Operating Agreement is

attached hereto as Exhibit 4.

       49.       Markoff also discovered BHA received a quit claim deed (the “Deed”) for most of

the Apartments from an Illinois limited liability company named Boulder Hill Condominiums,

LLC (“BHC”) in or about 2018. A true and correct copy of the Deed is attached hereto as Exhibit



                                                 11
   Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 12 of 118 PageID #:12




5. According to the Deed, BHC’s manager was YRY, YRY’s manager was Ybarra, and BHC

received less than $100 from BHA in exchange for the Deed.

       50.    In discovery, Markoff was also able to obtain a copy of BHC’s Operating

Agreement. Predictably, BHC’s Operating Agreement indicated YRY was BHC’s sole member

and manager. A true and correct copy of BHC’s Operating Agreement is attached hereto as

Exhibit 6.

       51.    Based on the information Markoff was able to develop through discovery, as well

as Ybarra’s history of employing straw companies to conceal his assets, Markoff reasonably

concluded Ybarra was using YRY and BHA as his alter egos or instrumentalities to unjustly shield

the Apartments from his creditors. Markoff also reasonably believed it could develop facts

establishing the Apartments were transferred to BHA to hinder, delay, or defraud Ybarra’s

creditors. As a result, Markoff ultimately recommended to institute proceedings in the Collection

Lawsuits to attach the Apartments.

       52.    As a result, Markoff filed a Motion for Judicial Determination and Other Relief

Pursuant to 735 ILCS 5/2-1401 (the “Motion for Judicial Determination”) on its behalf in Case

50077. A true and correct coy of the Motion for Judicial Determination – which was filed on May

30, 2019 – is attached hereto as Exhibit 7. In the Motion for Judicial Determination, Centrust

sought to attach the Apartments and have them sold to satisfy its Judgments.

       53.    The parties never completed discovery regarding the Motion for Judicial

Determination, nor did the Circuit Court ever conduct a final evidentiary hearing regarding the

motion, or rule on the motion.




                                               12
    Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 13 of 118 PageID #:13




       54.     Before any of that could happen, Centrust assigned the Judgments to ABS, ABS

assigned the Judgments to PTCV, and PTCV eventually withdrew the Motion for Judicial

Determination.

       G.      YBARRA’S CONTINUED USE OF STRAW ENTITIES

       55.     Although the parties never completed discovery regarding the Motion for Judicial

Determination, further evidence did emerge in the Collection Actions of Ybarra’s use of straw

entities to conceal his assets and implement his hidden agendas.

       56.     Specifically, upon information and belief, it appears Ybarra established PTCV to

acquire the Judgments from Centrust’s successor, ABS. Upon information and belief, Ybarra then

had PTCV, YRY, and BHA pose as adverse parties to keep the post-judgment proceedings in Case

50077 alive, not for the purpose of satisfying the Judgments, but rather for the surreptitious purpose

of conducting discovery regarding a potential malicious-prosecution suit Ybarra planned to have

YRY and BHA bring against Centrust for having attempted to attach the Apartments.

       57.     In connection with his scheme, upon information and belief, Ybarra had YRY and

BHA issue burdensome discovery requests to Centrust, CDR, Teitelbaum, and Markoff that

primarily focused on their past efforts to collect the Judgments, rather than the merits of the

pending Motion for Judicial Determination. Meanwhile, upon information and belief, Ybarra had

PTCV keep the Motion for Judicial Determination pending for the sole purpose of giving the

Circuit Court the false impression that there was some pending adverse claim among YRY, BHA,

and PTCV regarding the Apartments that would someday require adjudication.

       58.     Eventually, the Circuit Court grew suspicious that Ybarra, YRY, BHA, and PTCV

might not truly be adverse parties when CDR and Teitelbaum pointed out:

               a.      PTCV never took any concrete steps to prosecute the Motion for Judicial
                       Determination;

                                                 13
   Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 14 of 118 PageID #:14




               b.     PTCV never conducted any discovery to support the pending Motion for
                      Judicial Determination or defend against the adverse claims of YRY and
                      BHA concerning the Apartments;

               c.     PTCV relied on the discovery of YRY and BHA, which were supposedly
                      PTCV’s adversaries;

               d.     PTCV exhibited tremendous passivity, if not indifference, towards YRY,
                      BHA, and the outcome of proceedings concerning the Motion for Judicial
                      Determination;

               e.     Ybarra’s former counsel appeared to have some continuing, behind-the-
                      scenes role in orchestrating the litigation strategies of YRY, BHA, and
                      PTCV;

               f.     PTCV’s lead attorney in Case 50077 had a long-time, close working
                      relationship with Ybarra’s former counsel;

               g.     PTCV’s principal office is located at the law firm that represented PTCV in
                      Case 50077;

               h.     The individuals behind the ownership and management of PTCV could not
                      be determined from its filings with the Illinois Secretary of State.

               i.     PTCV was formed in the fall of 2020 by the law firm that represented it in
                      Case 50077;

               j.     CDR and Teitelbaum tried to determine who owned PTCV from ABS, but
                      ABS refused to disclose that information;

               k.     One of PTCV’s attorneys never appeared in Case 50077 after CDR and
                      Teitelbaum filed a motion for sanction against her; and

               l.     Ybarra, PTCV, YRY, and BHA never denied they have a friendly
                      relationship.

       59.     Due to its suspicions, the Circuit Court entered an order on May 3, 2021 granting

Centrust, CDR, Teitelbaum, and Markoff leave to conduct discovery regarding potential collusion

among Ybarra, PTCV, YRY, and BHA. A true and correct copy of the Circuit Court’s May 3,

2021 order is attached hereto as Exhibit 8.

       60.     Almost immediately after the Circuit Court entered its May 3, 2021 order, Ybarra,

PTCV, YRY, and BHA suddenly submitted a joint proposed agreed order to the Circuit Court that


                                              14
    Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 15 of 118 PageID #:15




would withdraw the Motion for Judicial Determination and withdraw the adverse claims of YRY

and BHA. Upon information and belief, Ybarra caused PTCV, YRY, and BHA to submit the

above-referenced agreed order to the Circuit Court because he wanted to terminate the post-

judgment proceedings in Case 50077 before Centrust, CDR, Teitelbaum, and Markoff could

conduct discovery regarding Ybarra’s secret control over PTCV, YRY, and BHA, as well as the

collusion among PTCV, YRY, BHA, and Ybarra.

       H.      YRY AND BHA’S THREATS AGAINST CENTRUST

       61.     To make matters worse, YRY and BHA have also repeatedly threatened Centrust

with legal action.

       62.     According to YRY and BHA, they intend to sue Centrust for “abusive” and

“frivolous” prosecution of the Motion for Judicial Determination and certain related matters. A

true and correct copy of a notice of claim (the “Notice of Claim”) YRY and BHA’s attorneys

served on Centrust regarding their alleged claims is attached hereto as Exhibit 9.

       63.     YRY and BHA served the Notice of Claim on Centrust more than seven months

ago. In the Notice of Claim, YRY and BHA expressly demanded that Centrust notify its insurers

of their claims. Since they served their Notice of Claim on Centrust, YRY and BHA have repeated

their threats of litigation on numerous occasions, but they have never actually filed a lawsuit.

       64.     Upon information and belief, Ybarra is the party responsible for causing YRY and

BHA to threaten Centrust with litigation.

             COUNT I – DECLARATORY JUDGMENT (NO MALICIOUS PROSECUTION)

       65.     Centrust incorporates by reference Paragraphs 1 through 64 of its Complaint.

       66.     As alleged above, there is a substantial controversy between Centrust and

Defendants regarding the issue of whether Centrust maliciously prosecuted claims in the Circuit



                                                 15
    Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 16 of 118 PageID #:16




Court concerning the Apartments. Defendants assert Centrust maliciously prosecuted the Motion

for Judicial Determination and certain related matters in the Circuit Court; whereas Centrust denies

it maliciously prosecuted the Motion for Judicial Determination or any other matter in the Circuit

Court.

         67.   As alleged above, the parties have adverse legal interests in the resolution of the

controversy between them. Defendants are seeking to recover damages from Centrust; whereas

Centrust is seeking to avoid paying any damages to Defendants.

         68.   As alleged above, the controversy between Centrust and Defendants is sufficiently

real and immediate to warrant the issuance of a declaratory judgment by this Court. Defendants

have served the Notice of Claim on Centrust and repeatedly threatened to file a lawsuit against

Centrust. Due to Defendants’ threats, Centrust has been forced to notify its insurer of a potential

claim.

         69.    Under the Declaratory Judgment Act, this Court may resolve the controversy

between Centrust and Defendants by declaring their rights and other legal relations with respect to

Defendants’ allegations of malicious prosecution.

         70.   In this regard, Centrust respectfully submits that it did not maliciously prosecute

any claims against Defendants in the Collection Lawsuits.

         71.   As alleged above, Centrust did not commence or continue any cause of action

against Defendants in the Collection Lawsuits that was terminated in Defendants’ favor.

         72.   Nor did Centrust commence or continue any cause of action against Defendants in

the Collection Lawsuits with malice or without probable cause.

         73.   Instead, Centrust merely attempted to attach the Apartments because its attorneys

reasonably suspected Ybarra was using YRY and BHA as his alter egos or instrumentalities to



                                                16
    Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 17 of 118 PageID #:17




unjustly shield his assets from his creditors.        As alleged above, there is an abundance of

documentary proof that readily reveals Ybarra directly or indirectly owns and controls YRY and

BHA. Moreover, Ybarra has a long history of employing straw companies to shield his assets and

implement his hidden agendas.

       74.     In addition, as alleged above, BHA received the Apartments for less than $100 from

another company (BHC) directly or indirectly owned and controlled by Ybarra. As result,

Centrust’s attorneys also reasonably suspected the Apartments were transferred to BHA with the

intent to hinder, delay, or defraud Ybarra’s creditors.

       75.     Given these facts and circumstances, Defendants do not have any valid claim

against Centrust for malicious prosecution.

       WHEREFORE, Centrust respectfully requests asks this Court to enter an order:

       A.      Declaring Centrust did not commence or continue any cause of action against

Defendants in the Collection Lawsuits with malice or without probable cause;

       B.      Declaring Defendants have no valid claim against Centrust for malicious

prosecution or otherwise concerning the Collection Lawsuits or Apartments; and

       C.      Granting Centrust such further relief as this Court deems just.

                COUNT II – DECLARATORY JUDGMENT (NO ABUSE OF PROCESS)

       76.     Centrust incorporates by reference Paragraphs 1 through 75 of its Complaint.

       77.     As alleged above, there is a substantial controversy between Centrust and

Defendants regarding the issue of whether Centrust committed an abuse of process in connection

with the Collection Lawsuits. Defendants assert the Motion for Judicial Determination and certain

related matters pursued by Centrust in the Circuit Court were an abuse of process; whereas

Centrust denies any such abuse of process ever occurred.



                                                 17
    Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 18 of 118 PageID #:18




         78.    As alleged above, the parties have adverse legal interests in the resolution of the

controversy between them. Defendants are seeking to recover damages from Centrust; whereas

Centrust is seeking to avoid paying any damages to Defendants.

         79.    As alleged above, the controversy between Centrust and Defendants is sufficiently

real and immediate to warrant the issuance of a declaratory judgment by this Court. Defendants

have served the Notice of Claim on Centrust and repeatedly threatened to file a lawsuit against

Centrust. Due to Defendants’ threats, Centrust has been forced to notify its insurer of a potential

claim.

         80.    Under the Declaratory Judgment Act, this Court may resolve the controversy

between Centrust and Defendants by declaring their rights and other legal relations with respect to

Defendants’ allegations of abuse of process.

         81.    In this regard, Centrust respectfully submits that it did not commit any abuse of

process in the Collection Lawsuits.

         82.    Centrust had no ulterior purpose or motive for pursuing the Motion for Judicial

Determination, seeking attachment of the Apartments, or attempting to collect the Judgments.

Centrust’s sole objective was the satisfaction of the Judgments by proper legal means.

         83.    Furthermore, Centrust did not employ any legal process in the Collection Lawsuits

that was not proper in the regular prosecution of those proceedings.

         84.    As a result, Defendants have no valid claim for abuse of process against Centrust.

         WHEREFORE, Centrust respectfully requests asks this Court to enter an order:

         A.     Declaring Centrust did not have any ulterior motive or purpose for pursuing any of

the matters it pursued in the Collection Actions;




                                                18
    Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 19 of 118 PageID #:19




          B.    Declaring Centrust did not employ any legal process in the Collection Lawsuits that

was not proper in the regular course of those proceedings;

          C.    Declaring Defendants have no valid claim against Centrust for abuse of process or

otherwise concerning the Collection Lawsuits or Apartments; and

          D.    Granting Centrust such further relief as this Court deems just.

                    COUNT III – ABUSE OF PROCESS (AGAINST DEFENDANTS)

          85.   Centrust incorporates by reference Paragraphs 1 through 84 of its Complaint.

          86.   As alleged above, Defendants caused YRY and BHA’s counsel to serve discovery

requests on Centrust in connection with the Collection Lawsuits.

          87.   Defendants pretended the discovery requests were served for the purpose of

developing evidence to defeat the Motion for Judicial Determination and prevent PTCV from

attaching the Apartments.      However, Defendants’ true purpose and motive for serving the

discovery on Centrust was to develop evidence for a subsequent lawsuit against Centrust and

others.

          88.   As alleged above, Defendants also conspired to perpetuate the post-judgment

proceedings in Case 50077 even though there was no legitimate adverse claim among PTCV,

YRY, and BHA regarding the Motion for Judicial Determination or Apartments. Defendants

perpetuated the state-court proceedings for the sole purpose of keeping those proceedings alive

while they pursued unrelated discovery designed to develop evidence for subsequent litigation

against Centrust and others.

          89.   It was not proper for Defendants to serve abusive discovery on Centrust in the

Collection Lawsuits for information that was unrelated to the claims pending in those cases, nor

was it proper for Defendants to perpetuate the post-judgment proceedings when there was no



                                                 19
    Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 20 of 118 PageID #:20




legitimate controversy among them regarding the Motion for Judicial Determination or

Apartments.

       90.     Centrust has suffered significant damage because of Defendants’ abuse of process

in the Collection Lawsuits, including, without limitation, attorneys’ fees and costs related to the

Collection Lawsuits and above-referenced abusive discovery.

       WHEREFORE, Centrust respectfully asks this Court to enter an order awarding damages

to Centrust and such other relief as this Court deems just.

                                          JURY DEMAND

       Centrust hereby demands a jury trial on all matters triable by jury alleged in their

Complaint.

Dated: May 12, 2021                                   Respectfully submitted,

                                                      CENTRUST BANK, N.A.

                                                      By: /s/ Adam B. Rome
                                                             One of Its Attorneys

Adam B. Rome (ARDC 6278341)
Zachary Mulcrone (ARDC 6300387)
GREIMAN, ROME & GRIESMEYER, LLC
205 W. Randolph Street, Suite 2300
Chicago, Illinois 60606
(312) 428-2750
arome@grglegal.com
zmulcrone@grglegalcom




                                                20
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 21 of 118 PageID #:21




     EXHIBIT 1
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 22 of 118 PageID #:22
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 23 of 118 PageID #:23
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 24 of 118 PageID #:24
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 25 of 118 PageID #:25
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 26 of 118 PageID #:26
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 27 of 118 PageID #:27
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 28 of 118 PageID #:28
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 29 of 118 PageID #:29
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 30 of 118 PageID #:30




     EXHIBIT 2
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 31 of 118 PageID #:31
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 32 of 118 PageID #:32
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 33 of 118 PageID #:33
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 34 of 118 PageID #:34
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 35 of 118 PageID #:35
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 36 of 118 PageID #:36
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 37 of 118 PageID #:37




     EXHIBIT 3
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 38 of 118 PageID #:38
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 39 of 118 PageID #:39




     EXHIBIT 4
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 40 of 118 PageID #:40
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 41 of 118 PageID #:41
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 42 of 118 PageID #:42
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 43 of 118 PageID #:43
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 44 of 118 PageID #:44
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 45 of 118 PageID #:45
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 46 of 118 PageID #:46




                EXHIBIT 5
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 47 of 118 PageID #:47
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 48 of 118 PageID #:48
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 49 of 118 PageID #:49
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 50 of 118 PageID #:50
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 51 of 118 PageID #:51
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 52 of 118 PageID #:52
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 53 of 118 PageID #:53




                EXHIBIT 6
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 54 of 118 PageID #:54
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 55 of 118 PageID #:55
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 56 of 118 PageID #:56
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 57 of 118 PageID #:57
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 58 of 118 PageID #:58
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 59 of 118 PageID #:59
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 60 of 118 PageID #:60




     EXHIBIT 7
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 61 of 118 PageID #:61

                                                                                                               FILED
                                                                                                               5/30/2019 4:11 PM
                                                                                                               DOROTHY BROWN
                                                                                                               CIRCUIT CLERK
                                                                                                               COOK COUNTY, IL
FILED DATE: 5/30/2019 4:11 PM 2010L050077




                                                                                                               2010L050077

                                                                                                               5240702
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 62 of 118 PageID #:62
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 63 of 118 PageID #:63
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 64 of 118 PageID #:64
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 65 of 118 PageID #:65
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 66 of 118 PageID #:66
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 67 of 118 PageID #:67
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 68 of 118 PageID #:68
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 69 of 118 PageID #:69
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 70 of 118 PageID #:70
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 71 of 118 PageID #:71
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 72 of 118 PageID #:72
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 73 of 118 PageID #:73
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 74 of 118 PageID #:74
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 75 of 118 PageID #:75
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 76 of 118 PageID #:76
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 77 of 118 PageID #:77
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 78 of 118 PageID #:78
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 79 of 118 PageID #:79
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 80 of 118 PageID #:80
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 81 of 118 PageID #:81
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 82 of 118 PageID #:82
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 83 of 118 PageID #:83
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 84 of 118 PageID #:84
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 85 of 118 PageID #:85
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 86 of 118 PageID #:86
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 87 of 118 PageID #:87
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 88 of 118 PageID #:88
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 89 of 118 PageID #:89
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 90 of 118 PageID #:90
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 91 of 118 PageID #:91
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 92 of 118 PageID #:92
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 93 of 118 PageID #:93
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 94 of 118 PageID #:94
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 95 of 118 PageID #:95
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 96 of 118 PageID #:96
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 97 of 118 PageID #:97
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 98 of 118 PageID #:98
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 99 of 118 PageID #:99
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 100 of 118 PageID #:100
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 101 of 118 PageID #:101
FILED DATE: 5/30/2019 4:11 PM 2010L050077
                                            Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 102 of 118 PageID #:102
FILED DATE: 5/30/2019 4:11 PM 2010L050077
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 103 of 118 PageID #:103




       EXHIBIT 8
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 104 of 118 PageID #:104
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 105 of 118 PageID #:105
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 106 of 118 PageID #:106
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 107 of 118 PageID #:107
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 108 of 118 PageID #:108
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 109 of 118 PageID #:109
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 110 of 118 PageID #:110
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 111 of 118 PageID #:111
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 112 of 118 PageID #:112
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 113 of 118 PageID #:113
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 114 of 118 PageID #:114
Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 115 of 118 PageID #:115




       EXHIBIT 9
      Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 116 of 118 PageID #:116



ATTORNEYS AND COUNSELORS AT LAW
    77 West Washington Street, Suite 500
            Chicago, Illinois 60602
 Tel: (312) 641-6650      Fax (312) 641-6656
       Email: mtannen@tannenlaw.com

 October 8, 2020

 Via Electronic Mail Delivery
 Mr. James McMahon, President and CEO
 Centrust Bank, NA
  c/o Steve Rappin, Esq.
 Hauselman & Rappin, Ltd.
 29 E. Madison Street, Suite 950
 Chicago, Illinois 60602

                     Re:     Notice of Claim
                             Centrust Bank NA v. Ruben Ybarra//10 L 50077

 Dear Mr. McMahon:
         Our firm represents YRY Holdings LLC (“YRY”) and Boulder Hill Apartments LLC (“BHA”) in
 the above captioned case. As will be discussed below, BHA and YRY own and control a large apartment
 complex in Montgomery, Illinois known as the Boulder Hill Apartments. The Bank and its lawyers, agents,
 and collection partners have engaged in an unrelenting, abusive, and frivolous litigation campaign to obtain
 ownership and control of this apartment complex to satisfy the Bank’s judgment against the judgment
 debtor Ruben Ybarra (“Ruben”). The Boulder Hill Apartments are not, and never have been, Ruben’s
 property. The Bank knows this.

           We are directing this letter to you as President and CEO of Centrust Bank NA (“the Bank”) through
 the Bank’s counsel of record, Steve Rappin. This letter should be considered as a notice of a claim under
 any policies of insurance issued to the Bank and its officers and directors. Accordingly, please make sure
 that this letter and attached supporting materials are tendered immediately to your insurers and to the Bank’s
 officers and directors.

          The Bank’s insurance policies will likely require the Bank to tender a detailed proof of loss. Since
 you are new to this case, I have enclosed for your reference our fourth amended timeline of operative events
 filed in late August of this year. The Court in our case had ordered the parties to prepare timelines so the
 court could have a context for ruling on the Bank’s baseless motion to forcibly sell the Boulder Hill
 Apartments. Moreover, the judge told your lawyer on October 2, there is no evidence that Ruben was a
 member of YRY or BHA, and thus, there is no basis for the Bank to force a sale of an apartment complex
 that Ruben does not own.

       In seeking to enforce a judgment against Ruben Ybarra, the Bank has damaged YRY and BHA.
 Among other things, we point to the following acts and omissions:

               The Bank entered into a cooperation agreement with CNTRST Debt Recovery Corporation
                (“CNTRST”), an entity owned and controlled by Bruce Teitelbaum (“Teitelbaum”), a
                disgruntled business partner of YRY.1 Shortly before the secret cooperation agreement was
                executed, Teitelbaum settled a separate lawsuit involving the Boulder Hill Apartments. He
                sold his membership interest in the Boulder Hill Apartments, and agreed to walk away from
                the apartment complex forever.

 1
     It bears noting that CNTRST was incorporated by the Bank’s outside general counsel.
  Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 117 of 118 PageID #:117
Letter to James McMahon
October 8, 2020
Page 2

          This cooperation agreement was concealed from the Court, YRY, and BHA for more than four
           years. The Bank has been the named plaintiff in this case for a decade. The Bank and
           Teitelbaum--or Teitelbaum in the name of the Bank--have waged a scorched earth litigation
           campaign against YRY and BHA where there is no basis in fact or in law to have done so.


          Under the guise of enforcing the Bank’s judgments against Ruben, the Bank and Teitelbaum
           have sought to wrest ownership and control of the Boulder Hill Apartments from YRY and
           BHA event though Teitelbaum settled his lawsuit against YRY, and agreed to have nothing to
           do with the Boulder Hill Apartments.

          The Bank permitted itself to be the strawman plaintiff in this case, with Teitelbaum directing
           the Bank’s lawyers to seize ownership and control of the Boulder Hill Apartments, an objective
           he was barred from pursuing per the settlement in his prior lawsuit against YRY.


          The Bank and Teitelbaum have abused the enforcement process. Among other things, the
           Bank, Teitelbaum, CNTRST, and the Bank’s lawyers have violated the rules for notice to
           parties to obtain conditional judgments against YRY and BHA; have sought charging orders
           against Ruben’s non-existent membership interest in YRY and BHA; had Ruben arrested
           during the middle of his citation exam when he had agreed to appear at this citation exam; filed
           fraudulent notices of motion to incorrectly revive the lapsed judgment; filed an emergency
           motion to appoint a receiver for the Boulder Hill Apartments and let it lay fallow for a year
           before inexplicably abandoning it; and filed a bogus motion to appoint Ferleger—an interested
           party and a disbarred lawyer—to act as receiver over Ruben’s non-existent membership interest
           in YRY and BHA. On information and belief, CNTRST—the Bank’s collection agent and
           partner—knowingly used the services of a disbarred lawyer to enforce the judgment against
           Ruben and harass YRY and BHA. Teitelbaum and CNTRST could not have engaged in these
           efforts without the knowing or unwitting participation of the Bank as named plaintiff.


          The Bank persisted for years in seeking to encumber, control through the appointment of a
           receiver, and to forcibly sell the Boulder Hill Apartments when it knew or should have known
           and attached that Ruben has no membership or ownership interest in the Boulder Hill
           Apartments.


          The Bank failed to investigate the qualifications and background of CNTRST, its agents, and
           its employees. At the time that the secret cooperation agreement was executed, Teitelbaum
           was in Chapter 7 bankruptcy and Ferleger had been disbarred. (Illinois law holds that
           proceedings may be voided if a litigant knew or should have known that a knowingly permitted
           the unauthorized practice of law.)


          The Bank, on information and belief, failed to seek committee approval before entering into
           the secret cooperation agreement.


          The Bank negligently failed to monitor and supervise CNTRST and CNTRST’s agents and
           employees with respect to enforcement proceedings in this case and in other cases in which the
           Bank had obtained judgments against Ruben.
  Case: 1:21-cv-02576 Document #: 1 Filed: 05/12/21 Page 118 of 118 PageID #:118

Letter to James McMahon
October 8, 2020
Page 3


            The Bank negligently failed to monitor and supervise the Bank’s lawyers in the above
             captioned case. Indeed, the Bank’s lawyers, Markoff Law, in open court told the court that
             Markoff took 100% of his marching orders from Teitelbaum, not the Bank.

            The Bank negligently permitted its rogue agent and partner CNTRST and the Bank’s lawyers
             to file false, abusive, and frivolous motions against YRY and BHA.

        Typically, a bank’s insurance policies construe as a “claim” a letter or notice which seeks monetary
damages. YRY and BHA, and its member and manager, have suffered damages as a result of the Bank’s
acts and omissions, both intentional and negligent. The Bank is liable for the negligent, intentional, abusive,
and malicious acts of CNTRST since (i) CNTRST is the Bank’s agent, and (ii) the Bank and CNTRST are
partners. Indeed, as CNTRST’s partner, CNTRST’s knowledge and conduct is imputed to the Bank.

         YRY’s and BHA’s damages include attorneys’ fees and costs incurred in this case and damages for
tortious interference with existing contract and prospective economic advantage. In addition, the Bank’s
acts and omissions caused BHA and YRY to refinance their loan at a significantly higher interest rate.
These damages are in excess of $1.5 million. And, when a jury hears the about the outrageous conduct of
CNTRST and the Bank’s lawyers, we think they will readily award punitive damages.

         In addition to putting the Bank’s insurers, officers, and directors on notice, we renew our request
that the Bank preserve and not modify every shred of paper related to this case and its relationship with
CNTRST, Ruben, YRY, and BHA. Doug Giese told us in writing in 2019 that he had instructed you to
preserve and not alter any materials related to this case. We filed a motion for preservation order in June
of this year. A copy of this motion is attached for your convenience so that you are aware of the depth and
breadth of what needs to be preserved. The files held by the Bank’s lawyers are the Bank’s files, so you
can readily request those files and demand that they be preserved.

       Thank you for your attention to this matter. Should you have any questions or comments, please
have Mr. Rappin and/or the lawyer who your insurers assign to handle this claim.



Sincerely,
TANNEN LAW GROUP, P.C.

Michael M. Tannen
Michael M. Tannen
MMT
